Cohn, J.
(dissenting). This action is brought to recover commissions pursuant to a contract under which plaintiff allegedly was engaged to secure a customer for the purchase of defendant’s thru-put oil service. Whether plaintiff broker was the procuring cause of the sale of the defendant’s oil service is an issue which can only be determined on a trial. It appears that the lease of the thru-put service was not intended to pass an interest in land but is merely a sale of a service quite commonly employed in the oil industry. If this is not a real estate transaction, there would be no bar to recovery of commissions on the ground that plaintiff is not a licensed real estate broker. Moreover, there is nothing which suggests that the agreement in suit is within the purview of subdivision 10 of section 31 of the Personal Property Law. In any event, plaintiff, on the whole, has shown sufficient facts to entitle him to a trial of the issues.
Accordingly, I dissent and vote to affirm the order denying defendant’s motion for summary judgment.
Peck, P. J., Dore, Breitel and Bastow, JJ., concur in Memorandum by the Court; Cohn, J., dissents and votes to affirm in opinion.
Order reversed, with $20 costs and disbursements to the appellant, and the motion for summary judgment granted.